       Case: 3:19-cv-00300-GHD-RP Doc #: 23 Filed: 09/24/20 1 of 1 PageID #: 3155


                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                     OXFORD DIVISION

PATRICK EVANS CLARK                                                                           PETITIONER

v.                                                                               No. 3:19CV300-GHD-RP

MARSHALL TURNER, ET AL.                                                                    RESPONDENTS

                     ORDER DENYING PETITIONER’S REQUEST [22] FOR
                         A COPY OF THE STATE COURT RECORD

         This matter comes before the court on the motion [22] by petitioner Patrick Evans Clark for a

copy of the record of state court proceedings regarding his conviction for capital murder. The State

produced the 2,700-page record to the court. Mr. Clark sets forth fifteen grounds for relief in his

petition. The State argues that eleven of those grounds are procedurally defaulted; thus, as to those

grounds, the state court record would provide Mr. Clark little benefit. The remaining four grounds

are:

         One: The trial court erred in requiring Clark to respond to cross-examination questions about
         a statement which had been excluded by pretrial order.
         Two: Trial counsel was ineffective for: (1) failing to object to unrelated other bad act evidence
         offered by the State; (2) failing to request a limiting instruction on such evidence; (3) failing to
         seek an instruction on self-defense; and (4) failing to make a proffer of Clark’s prospective
         testimony after the trial court refused to allow Clark to be recalled as a witness.
         Five: The trial court erred by allowing the ex-coroner’s investigator, Donna Steven, to testify as
         to Dr. Steven T. Hayne’s state medical examiner autopsy report.
         Nine: The trial court abused its discretion in allowing the prosecution to place inadmissible
         evidence that was precipitated by plea negotiations before the jury.
Mr. Clark has not stated why he might need the entire record to address these grounds, which he has

already argued and presented to the court. The court has reviewed the arguments as presented by Mr.

Clark and the State and fully understands them. For these reasons, the petitioner’s motion [22] for a copy

of the entire state court record is DENIED.

         SO ORDERED, this, the 24th day of September, 2020.


                                                            /s/ Roy Percy
                                                            UNITED STATES MAGISTRATE JUDGE
